UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6373


CLARENCE L. RHODES,

                    Petitioner - Appellant,

             v.

BRYAN K. DOBBS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Joseph F. Anderson, Jr., Senior District Judge. (1:20-cv-01725-JFA)


Submitted: September 15, 2021                               Decided: September 17, 2021


Before KING and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence L. Rhodes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence L. Rhodes, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing without prejudice Rhodes’

28 U.S.C. § 2241 petition in which Rhodes sought to challenge his conviction by way of

the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge

his conviction in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion

would be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). ∗

       We have reviewed the record and, following the Supreme Court’s decision in Greer

v. United States, 141 S. Ct. 2090 (2021), find no reversible error. Accordingly, we affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED



       ∗
         Insofar as both Rhodes and the district court addressed our test in United States
v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018) (outlining circumstances in which § 2255
is inadequate or ineffective to test the legality of a sentence), we conclude that Wheeler
has no application to Rhodes’ claim. See Farkas v. Butner, 972 F.3d 548, 559-60 (4th
Cir. 2020).
                                              2